EXHIBIT 23.3 PLS CPA, A PROFESSIONAL CORP. t 4#210 t SAN DIEGO t CALIFORNIA 92111 t t TELEPHONE (858)722-5953 t FAX (858) 761-0341t FAX (858) 433-2979 t E-MAIL changgpark@placpasl.comt January 20, 2012 To Whom It May Concern: We hereby consent to the use in this Registration Statement on FormS-11/A Amendment No. 6 of our review report dated November 29, 2011, with respect to the unaudited interim financial statements of HOMEOWNUSA included in Form S-11/A Amendment No. 6 for the period ended October 31, 2011. We also consent to the references to us under the headings “Experts” in such Registration Statement. Very truly yours, /s/ PLS CPA PLS CPA, A Professional Corp. Registered with the Public Company Accounting Oversight Board
